
	

113 SJ 43 IS: Authorization for Use of Force Against the Organization Called the Islamic State
U.S. Senate
2014-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		113th CONGRESS
		2d Session
		S. J. RES. 43
		IN THE SENATE OF THE UNITED STATES
		
			September 8, 2014
			Mr. Inhofe introduced the following joint resolution; which was read twice and referred to the Committee on Foreign Relations
		
		JOINT RESOLUTION
		To authorize the use of force against the organization called the Islamic State in order to defend
			 the American people and assist the Iraqi Government in expelling the
			 Islamic State from their territory.  
	
	
		Whereas the organization called the Islamic State or IS, formerly known as the Islamic State of Iraq and the Levant, has murdered United States citizens;Whereas IS has threatened to kill United States citizens and the current leader of IS has stated
			 that [t]he war with you has just begun;Whereas the President of the United States and the Prime Minister of United Kingdom have jointly
			 confirmed the threat posed by IS fighters returning to allied nations and
			 American shores by stating that [w]hether it is regional aggression going unchecked or the prospect that foreign fighters could
			 return from Iraq and Syria to pose a threat in our countries, the problems
			 we face today threaten the security of the British and American people,
			 and the wider world;Whereas Secretary of Defense Chuck Hagel has stated IS is as sophisticated and well-funded as any group that we have seen. … and … an imminent threat to every interest we have, whether it’s in Iraq or anywhere else. …;Whereas acts, such as the murder of United States citizens, and threats of other terrorist acts
			 render it both necessary and appropriate that the United States exercise
			 its rights to self-defense and to protect United States citizens both home
			 and abroad;Whereas acts, such as the murder of United States citizens, and threats of other terrorist acts
			 continue to pose an unusual and extraordinary threat to the national
			 security and foreign policy of the United States;Whereas United Nations Security Council Resolution (UNSCR) 2169 notes the Islamic State’s advancement is a major threat to Iraq’s future, condemns the
			 attacks by the Islamic State,	reiterates the international community
			 support for Iraq’s security and territorial integrity, and emphasizes the need to continue efforts to promote international and regional cooperation aimed at supporting
			 Iraq to prevent terrorist groups … in particular ISIL [IS], from using the
			 territories of Iraq and neighboring States to carry out violence or other
			 illicit acts to destabilize Iraq and the region …;Whereas UNSCR 2169 further notes IS’s actions have resulted in heavy human causalities including children, the displacement of more than one million Iraqi
			 civilians and the threats against all religious and ethnic groups …; andWhereas the Iraqi Government has requested the assistance of the United States: Now, therefore, be
			 it
		
	
		1.Short titleThis joint resolution may be cited as the Authorization for Use of Force Against the Organization Called the Islamic State.2.Authorization for use of United States Armed Forces(a)In generalThat the President is authorized to use all necessary and appropriate force in order to
			 defend the national security of the United States against the threat posed
			 by the organization called the Islamic State (or IS), formally known as the Islamic State of Iraq and the Levant, as well as any successor
			 organization.(b)War Powers Resolution requirements(1)Specific statutory authorizationConsistent with section 8(a)(1) of the War Powers Resolution, the Congress declares that this
			 section is intended to constitute specific statutory authorization within
			 the meaning of section 5(b) of the War Powers Resolution.(2)Applicability of other requirementsNothing in this joint resolution supercedes any requirement of the War Powers Resolution.3.Reports to Congress(a)StrategyNot later than 15 days after the date of the enactment of this joint resolution, the President
			 shall submit to Congress a written report setting forth a comprehensive
			 strategy of the United States to defeat the organization called the
			 Islamic State, as well as any successor organization, by using all
			 appropriate military, economic, and political capabilities of the United
			 States.(b)Implementation of strategyNot later than 90 days after the submittal of the report required by subsection (a) and every 90
			 days thereafter, the President shall submit to Congress a written report
			 setting forth a current comprehensive description and assessment of the
			 implementation of the strategy set forth in the report required by
			 subsection (a).  If the President makes a substantive change to the
			 comprehensive strategy, the President will immediately submit a written
			 report to Congress which articulates the change, the reason for the change
			 and the change’s effect on the rest of the comprehensive strategy.
			
